DETAILED ACTION

	Claims 1 – 2, 4 – 7, 9 - 10, 21 – 23, and 26 – 27 are pending.
	Claims 3, 8, 11 – 20, 24, and 25 are cancelled.
	No claims are added.
	Claims 1 and 6 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive. 

Examiner now relies on Zhang to teach identifying, by the access node, domain identification information contained in the data write request when the at least management node is at fault or a management node cluster network is abnormal (see paragraph [0175], where addresses, or domain information of a node is identified when a failure occurs).
	Examiner addresses all claim limitations in depth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10, 21 – 23, and 26 – 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vivekankand Rangaraman (U.S. Patent Publication 20130336320) in view of Puchao Zhang (U.S. Patent Publication 20140012995).

With respect to claim 1, Rangaraman teaches:
an access node (see paragraph [0265], for an access node), at least one management node (see paragraph [0259], where a management node, or master node, is available or unavailable) and at least one storage server (see paragraph [0265], for an access node and a storage server), wherein the method comprises:
the access node receiving a data write request (see paragraph [0265], where an access node receives requests);
querying a pre-saved index according to the domain identification information, wherein the index comprises a correspondence between a resource pool and domain identification (see paragraphs [0238], [0242], and [0259], where a management node, or master node, is available or unavailable, where an index may be used to determine if a device, fragment, node, or cluster is identified);

determining, by the access node, from the at least one storage server contained in the target resource pool, one of the storage servers as a target storage server, and writing data to be written into the target storage server (see paragraph [0122], where domain identification information, or an ip address, is identified as a match to the client’s request).
Rangaraman does not explicitly disclose identifying, by the access node, domain identification information contained in the data write request when the at least management node is at fault or a management node cluster network is abnormal.
However, Zhang teaches:
identifying, by the access node, domain identification information contained in the data write request when the at least management node is at fault or a management node cluster network is abnormal (see paragraph [0175], where addresses, or domain information of a node is identified when a failure occurs).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rangaraman (1st reference) with the teaching of Zhang (2nd reference) by modifying Rangaraman such that analysis of Rangaraman to detect a specific event using the  technique of Zhang for efficient analysis of events. The motivation for doing so would be detecting failures so data can be restored, (Zhang, Para [0022]).


wherein determining one of the storage servers as a target storage server comprises:
obtaining a current load amount of each storage server (see paragraph [0022] and Fig. 2B where load balancing is done on servers);
identifying a storage server with a lowest current load amount as a target storage server (see paragraph [0022] and Fig. 2B where load balancing is done on servers).

With respect to claim 3, Rangaraman teaches:
wherein failing to obtain an available management node refers that each management node is at fault or a management node cluster network is abnormal (see paragraph [0265], where it may be determined that a management node is unavailable).

With respect to claim 4, Rangaraman teaches:
wherein the process of building the index comprises: sending, to each management node, a request for obtaining a correspondence between each resource pool and domain identification information, and receiving the correspondence between each resource pool and domain identification information sent by each management node (see paragraph [0212], where an index is created);
saving the correspondence between each resource pool and domain identification information in the index (see paragraph [0212], where an index is created).

With respect to claim 5, Rangaraman teaches:



With respect to claim 6, Rangaraman teaches:
at least one management node and at least one storage server (see paragraph [0265], for an access node and a storage server), wherein the method is applicable to a query platform and comprises:
receiving a data read request (see paragraph [0154], where the system reads and writes based on a request);
querying a pre-saved index when the management node fails and cannot be obtained by the cloud storage, wherein the index comprises a correspondence between each storage server and its IP address (see paragraph [0122], where the IP address of a server corresponds to requested information);
sending, according to an IP address of each storage server, a request for obtaining attribute information of data to each storage server, and receiving the attribute information of the data saved by each storage server which is returned by each storage server (see paragraph [0122], where the IP address of a server corresponds to requested information);
determining at least one target storage server according to the received attribute information of the data stored by each storage server and attribute information of data to be read contained in the data read request, and reading corresponding data from each 



With respect to claim 7, Rangaraman teaches:
wherein the index further comprises status information of each storage server indicating whether each storage server is online, and sending, according to an IP address of each storage server, a request for obtaining attribute information of data to each storage server, comprises:
identifying a storage server in an online state according to the status information of each storage server (see paragraph [0212], where an index is created);
sending, according to an IP address of a storage server in the online state, a request for obtaining attribute information of data to each corresponding storage server in the online state (see paragraph [0122], where the IP address of a server corresponds to requested information).

With respect to claim 8, Rangaraman teaches:
wherein failing to obtain an available management node refers that each management node is at fault or a management node cluster network is abnormal (see paragraph [0265], where it may be determined that a management node is unavailable).

With respect to claim 9, Rangaraman teaches:
wherein the process of building the index comprises: sending, to each management node, a request for obtaining a correspondence between each storage 
saving the correspondence between each storage server and an IP address in the index (see paragraph [0122], where the IP address of a server corresponds to requested information).

With respect to claim 10, Rangaraman teaches:
updating, at a set time interval, the correspondence between each storage server and an IP address saved in the index (see paragraph [0108], where time intervals are used to trigger processing of data, information or resources).

With respect to claim 21, Rangaraman teaches:
performing the data writing method based on a cloud storage system of claim 1 (see paragraph [0229], where data is stored on the cloud; with different network storage servers);
and at least one storage server (see paragraph [0229], where data is stored on the cloud; with different network storage servers).

With respect to claim 22, Rangaraman teaches:
perform the data writing method based on a cloud storage system (see paragraph [0154], where data is read and written).




With respect to claim 23, Rangaraman teaches:
and the executable program code is used to perform the data reading method based on a cloud storage system (see paragraph [0154], where data is read and written).

With respect to claim 26, Rangaraman teaches:
a processor, a memory, a communication interface and a bus (see paragraph [0198], where data is connected via a bus, also see paragraphs [0218] and [0219], where processors and memory are used);
the processor, the memory and the communication interface being connected and completing communication with each other via the bus (see paragraph [0198], where data is connected via a bus, also see paragraphs [0218] and [0219], where processors and memory are used);
the memory storing executable program code (see paragraph [0219], for memory and code);
the processor runs a program corresponding to the executable program code by reading the executable program code stored in the memory for performing the data writing method based on a cloud storage system of claim 1 (see paragraph [0219], for memory and code).




With respect to claim 27, Rangaraman teaches:

the processor, the memory and the communication interface being connected and completing communication with each other via the bus (see paragraph [0198], where data is connected via a bus, also see paragraphs [0218] and [0219], where processors and memory are used);
the memory storing executable program code (see paragraph [0219], for memory and code);
the processor runs a program corresponding to the executable program code by reading the executable program code stored in the memory for performing the data reading method based on a cloud storage system of claim 6 (see paragraph [0219], for memory and code).

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        November 19, 2021